6. Coordination of social security systems (
- Before the vote:
rapporteur. - (NL) I can be very brief. We discussed the first reading of this dossier less than a year ago. At that point we, as Parliament, pleaded for better provision of information to the employees involved or European citizens who move freely. At the European Parliament's instigation, after the Council of Ministers had determined its position, negotiations started, which we managed to bring to a successful conclusion.
I should, above all, like to say a word of thanks to my fellow Members, and Jean Lambert in particular. We managed to work well with the European Commission. The Czech Presidency also recognised the significance of this dossier, and I think we achieved a sound result, not least for everyone who wants to move freely in Europe. I should like to leave it there.